Title: To Thomas Jefferson from James Wilkinson, 29 November 1800
From: Wilkinson, James
To: Jefferson, Thomas



Sir
City of Washington Novr. 29th. 1800

I enclose you a series of the Meteorological observations, which, should they be deemed worthy of record, may I hope be ascribed to the Author, the Honble Willm: Dunbar of the Forest near Natchez.—
Some petrifactions, an Indian Knife, & a Sketch of the settled parts of the Mississippi Territory, are also offered for your amusement, but I must request that no copy of the Sketch may be allowed to be taken, as it is intended to publish a correct Map of that & the adjacent Spanish Territory.—With the most respectful consideration I have the Honor to be sir
Your Obliged & Obedt Servant

Ja Wilkinson

